DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group I (Invention I) in the reply filed on 06/29/2022 is acknowledged.  Claims 18-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-17 are under consideration in this Office Action.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US20160333042 (11/17/2016; PTO 892) in view of WO2012112777 (08/23/2012; IDS filed 05/20/2020), EP2479263 (07/25/2012; PTO 892), Saufi et al. (J Chromatogr A. 2011 Dec 16;1218(50):9003-9; PTO 892), Sarney et al. (Biotechnol Bioeng. 2000 Aug 20;69(4):461-7; PTO 892).

The 20160333042 Publication teaches fermentation is used to produce human milk oligosaccharides (HMOs) to overcome the difficulties in using chemical synthesis (para [0005]). The 20160333042 Publication teaches fermentation processes yield complex mixtures, wherein the desired product is contaminated with starting materials such as lactose, biosynthetic intermediates and substrates such as individual monosaccharides and polypeptides. The 20160333042 Publication teaches current methods for purifying individual oligosaccharide products from complex mixtures are “technically complex and also uneconomical for food applications” (para [0006]). The 20160333042 Publication teaches multiple crystallization steps are required to purify lactose or sucrose from whey or molasses. The 20160333042 Publication also teaches gel-filtration chromatography is not preferred because it cannot be efficiently scaled up and is unsuitable for continuous operation (para [0007]). The 20160333042 Publication teaches preparing 2’-fucosyllactose from a feed-batch fermentation using a recombinant 2’-FL synthesizing E. coli strain (para [0054]). The 20160333042 Publication also teaches the ion exchanger membranes are usually made of polystyrene and utilize an electrolyte like sodium chloride, sodium acetate, or sodium propionate (para [0011]).  The 20160333042 Publication teaches the use of electrodialysis to yield neutral HMOs in high amounts, high purity and excellent yields, including L-fucose (para [0009]-[0015]). The 20160333042 Publication teaches the initial purity of the HMOs in the fermentation broth is <80%, and the final purity is ≥80% (claim 20). The 20160333042 Publication teaches separating the biomass from the fermentation broth by filtration (claim 25, corresponds to claim 20 step i). The 20160333042 Publication teaches the purified solution has a conductivity of 5 mS/cm (paragraph [0034]). The 20160333042 Publication teaches using nanofiltration to remove salts (para [0014]).  The 20160333042 Publication teaches subsequently using a cationic ion exchanger to remove the positively charged material, an anionic exchanger to remove the negatively charged material, and a nanofiltration and/or electrodialysis step (claims 20 steps ii-iv). The 20160333042 Publication teaches using a strong cationic ion exchanger and a strong anionic ion exchanger (Example 1, para [0059]-[0060]). The 20160333042 Publication teaches replacing the cations with H+ and adjusting the pH of the solution to a pH 7. The 20160333042 Publication teaches replacing the anions with Cl- anions and adjusting the pH to 7. The 20160333042 Publication teaches controlling the pH of the fermentation vessel to pH 6.5 (para [0055]-[0056]). The 20160333042 Publication teaches using Lewatit S 2568 (Lanxess), (i.e. sodium form), (para [0060]).  The 20160333042 Publication teaches the solution obtained after passing through an anionic ion exchanger was concentrated using a nanofiltration membrane (diafiltration) to give 2’-fucosyllactose solution at a concentration of 200 g/l (para [0060]). The 20160333042 Publication teaches using activated carbon to remove color-giving substances after the diafiltration step (para [0061]). The 20160333042 Publication teaches treating the purified solution to electrodialysis under acidic conditions (para [0062]). The 20160333042 Publication teaches the purified solution was spray dried (para [0067]) and crystallized (para [0044], claim 32).

WO2012112777 teaches a process for the production and purification of fucosylated oligosaccharide including GDP-fucose and 2'-fucosyllactose (2'-FL) comprising purification of 2'-FL from E. coli fermentation broth, where passage of the 2'-FLcontaining fraction through anion-exchange and cation exchange columns can remove excess protein/DNA/caramel body contaminants, and where WO2012112777 lists some resins tested successfully for this purpose (see entire publication and claims especially claims 1-10, Example 4, and page 29, lines 3-6).

EP2479263 teaches a process for production and purification of fucosylated oligosaccharide including GDP-fucose and 2'-fucosyllactose comprising culturing recombinant E. coli expressing alpha-1,2-fucosyltransferase in culture medium to produce 2'-fucosyllactose; applying culture supernatant from the production step to a bed of activated charcoal; the bed washed with distilled water to remove salts and amino acids and 2'-fucosyllactose eluted with ethanol; the ethanol evaporated in a rotary evaporator and the residue containing 2'-fucosyllactose is filtrated via 10 kDa crossflow module; the remaining salts removed by electrodialysation and endotoxins removed by filtration using a crossflow module; and 2'-fucosyllactose is separated from lactose and fucose using gel permeation chromatography (see entire publication and claims especially paragraphs [0098] – [0105]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to arrive at the claimed the invention by using and combining the method and process steps of US20160333042, EP2479263, WO2012112777, Saufi et al., and Sarney et al.  on the fermentation broth of the E.coli  of the above references of US20160333042, WO2012112777, and/or EP2479263 for the purification of L-fucose.  One of ordinary skill in the art would have been motivated to do this in order to obtain a simple and efficient method for purifying large amounts of fucose from the recombinant E.coli.  One of ordinary skill in the art would have been motivated to purify fucose from a fermentation broth using the method of the US20160333042 because it was successfully implemented in isolating small oligosaccharides from a fermentation broth using a recombinant E. coli strain. US20160333042 recognized the problem with fermentation methods is they yield complex mixtures, wherein the desired product is contaminated with starting materials such as lactose, biosynthetic intermediates and substrates such as individual monosaccharides and polypeptides. As a solution, US20160333042 teaches a method of purifying the targeted saccharide using cationic and anionic ion exchanges and dialysis as an efficient and straightforward means for obtaining the desired sugar in ≥ 80% yield and crystalline form. Thus, the ordinary artisan would have been motivated to use the method of the US20160333042 to obtain the desired carbohydrate in high amounts, high purity and excellent yields. In particular, US20160333042 teaches the use of electrodialysis having a membrane stack of multiple anion and cation-exchange membranes to separate small molecules from the desired product. Removing larger molecules like proteins and the recombinant DNA molecules is achieved using diafiltration or nanofiltration membranes with a molecular weight cut-off in the range of 150 to 300 Daltons. One of ordinary skill in the art would have been motivated to use a strong cationic ion exchanger in the sodium form or hydrogen because US20160333042 teaches using a cationic ion exchanger in H+ form and teaches using Lewatit S 2568.  One of ordinary skill in the art would have had a reasonable expectation of success because these purification techniques were successfully used to isolate and purify fucosylated oligosaccharide.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.




Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent 10377787 (08/13/2019; PTO 892) in view of US20160333042 (11/17/2016; PTO 892), WO2012112777 (08/23/2012; IDS filed 05/20/2020), EP2479263 (07/25/2012; PTO 892), Saufi et al. (J Chromatogr A. 2011 Dec 16;1218(50):9003-9; PTO 892), Sarney et al. (Biotechnol Bioeng. 2000 Aug 20;69(4):461-7; PTO 892). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the patent teach a process for the purification of 2'-fucosyllactose in a batch manner or in a continuous manner from a fermentation broth obtained by microbial fermentation, wherein the fermentation broth comprises kilogram amounts of 2'-fucosyllactose, which process comprises i) separating the microbial biomass from the fermentation broth; ii) subjecting the separated fermentation broth obtained in step i) to a cation exchanger or to an anion exchanger to obtain a solution; iii) subjecting the solution obtained in step ii) to the cation or anion exchanger not used in step ii); iv) subjecting the solution obtained from step iii) to nanofiltration or reverse osmosis or vacuum evaporation to obtain a purified solution of 2'-fucosyllactose; v) optionally treating the purified solution obtained from step iv) with activated carbon; wherein the 2'-fucosyllactose in the purified solution obtained after step iv) or step v) has a purity of .gtoreq.80% as determined by HPLC

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the references to arrive at the claimed invention by using and combining the method and process steps of U.S. Patent 10377787, US20160333042, EP2479263, WO2012112777, Saufi et al., and Sarney et al.  on the fermentation broth of the E.coli  of the above references of US20160333042, WO2012112777, and/or EP2479263 for the purification of L-fucose.  


7.	Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent 10882880 (01/05/2021; PTO 892) in view of US20160333042 (11/17/2016; PTO 892), WO2012112777 (08/23/2012; IDS filed 05/20/2020), EP2479263 (07/25/2012; PTO 892), Saufi et al. (J Chromatogr A. 2011 Dec 16;1218(50):9003-9; PTO 892), Sarney et al. (Biotechnol Bioeng. 2000 Aug 20;69(4):461-7; PTO 892). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or the specification of the patent teach a process for the purification of a neutral human milk oligosaccharide in a batch manner or in a continuous manner from a fermentation broth obtained by microbial fermentation, wherein the neutral human milk oligosaccharide is selected from the group consisting of 3-fucosyllactose, 2',3-difucosyllactose, lacto-N-triose II, lacto-N-tetraose, lacto-N-neotetraose, lacto-N-fucopentaose I, lacto-N-neofucopentaose, lacto-N-fucopentaose II, lacto-N-fucopentaose III, lacto-N-fucopentaose V, lacto-N-neofucopentaose V, lacto-N-difucohexaose I, lacto-N-difucohexaose II, 6'-galactosyllactose, 3'-galactosyllactose, lacto-N-hexaose and lacto-N-neohexaose, which process comprises i) separating the microbial biomass from the fermentation broth; ii) subjecting the separated fermentation broth obtained in step i) to a cation exchanger or to an anion exchanger to obtain a solution; iii) subjecting the solution obtained in step ii) to the cation or anion exchanger not used in step ii); iv) subjecting the solution obtained from step iii) to nanofiltration or reverse osmosis or vacuum evaporation or electrodialysis to obtain a purified solution of the neutral human milk oligosaccharide; v) optionally treating the purified solution obtained after step iii) or step iv) with activated carbon; and vi) spray-drying the purified solution obtained after step iv) or v), wherein the neutral human milk oligosaccharide in the purified solution obtained after step iv) or after step v), has a purity of 70% as determined by HPLC.

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the references to arrive at the claimed invention by using and combining the method and process steps of U.S. Patent 10882880, US20160333042, EP2479263, WO2012112777, Saufi et al., and Sarney et al.  on the fermentation broth of the E.coli  of the above references of US20160333042, WO2012112777, and/or EP2479263 for the purification of L-fucose


8.	Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application 17097488 in view of US20160333042 (11/17/2016; PTO 892), WO2012112777 (08/23/2012; IDS filed 05/20/2020), EP2479263 (07/25/2012; PTO 892), Saufi et al. (J Chromatogr A. 2011 Dec 16;1218(50):9003-9; PTO 892), Sarney et al. (Biotechnol Bioeng. 2000 Aug 20;69(4):461-7; PTO 892). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

The claims and/or the specification of the copending application teach a process for the purification of a neutral human milk oligosaccharide in a batch manner or in a continuous manner from a fermentation broth obtained by microbial fermentation, wherein the neutral human milk oligosaccharide is selected from the group consisting of 3-fucosyllactose, 2',3-difucosyllactose, lacto-N-triose II, lacto-N-tetraose, lacto-N-neotetraose, lacto-N-fucopentaose I, lacto-N-neofucopentaose, lacto-N-fucopentaose II, lacto-N-fucopentaose III, lacto-N-fucopentaose V, lacto-N- neofucopentaose V, lacto-N-difucohexaose I, lacto-N-difucohexaose II, 6' -galactosyllactose, 3'- galactosyl lactose, lacto-N-hexaose and lacto-N-neohexaose, which process comprises i) separating the microbial biomass from the fermentation broth; ii) subjecting the separated fermentation broth obtained in step i) to nanofiltration; iii) subjecting the filtered fermentation broth obtained after step ii) to a cation exchanger or to an anion exchanger to obtain a solution; iv) subjecting the filtered fermentation broth obtained in step iii) to the cation or anion exchanger not used in step iii) to obtain a purified solution; v) optionally treating the purified solution obtained after step iv) with activated carbon; vi) spray-drying the purified solution obtained after step iv) or v). wherein the neutral human milk oligosaccharide in the purified solution of step iv) or optional step v) has a purity of 80% as determined by HPLC.

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the references to arrive at the claimed invention by using and combining the method and process steps of the copending application, US20160333042, EP2479263, WO2012112777, Saufi et al., and Sarney et al.  on the fermentation broth of the E.coli  of the above references of US20160333042, WO2012112777, and/or EP2479263 for the purification of L-fucose.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652